Case 14-34346        Doc 30      Filed 03/25/19    Entered 03/25/19 16:30:01          Desc         Page 1
                                                  of 4




                           UNITED STATES BANKRUPTCY COURT
                            NORTHERN DISTRICT OF ILLINOIS
                                   EASTERN DIVISION

In re:                                                      Case No. 14 B 34346
         Juan Sierra
         Dennita K Sierra
                     Debtor(s)


         CHAPTER 13 STANDING TRUSTEE’S FINAL REPORT AND ACCOUNT

        Marilyn O. Marshall, chapter 13 trustee, submits the following Final Report and Account
of the administration of the estate pursuant to 11 U.S.C. § 1302(b)(1). The trustee declares as
follows:

         1) The case was filed on 09/22/2014.

         2) The plan was confirmed on 12/18/2014.

         3) The plan was modified by order after confirmation pursuant to 11 U.S.C. § 1329 on
NA .

     4) The trustee filed action to remedy default by the debtor in performance under the plan
on NA .

         5) The case was Completed on 09/05/2018.

         6) Number of months from filing to last payment: 47.

         7) Number of months case was pending: 54.

         8) Total value of assets abandoned by court order: NA .

         9) Total value of assets exempted: NA .

         10) Amount of unsecured claims discharged without payment: $5,826.00.

         11) All checks distributed by the trustee relating to this case have cleared the bank .




UST Form 101-13-FR-S (9/1/2009)
Case 14-34346            Doc 30       Filed 03/25/19    Entered 03/25/19 16:30:01                 Desc         Page 2
                                                       of 4



 Receipts:

          Total paid by or on behalf of the debtor                 $59,616.00
          Less amount refunded to debtor                            $3,025.35

 NET RECEIPTS:                                                                                        $56,590.65


 Expenses of Administration:

     Attorney’s Fees Paid Through the Plan                                     $4,000.00
     Court Costs                                                                   $0.00
     Trustee Expenses & Compensation                                           $2,301.20
     Other                                                                         $0.00
 TOTAL EXPENSES OF ADMINISTRATION:                                                                      $6,301.20

 Attorney fees paid and disclosed by debtor:                         $0.00


 Scheduled Creditors:
 Creditor                                           Claim         Claim            Claim        Principal       Int.
 Name                                     Class   Scheduled      Asserted         Allowed         Paid         Paid
 American Honda Finance Corporation   Unsecured            NA           0.00           360.00        360.00         6.07
 American Honda Finance Corporation   Secured       23,952.18     23,952.18        23,592.18      23,592.18    1,838.60
 Becket & Lee                         Unsecured         792.00        681.61           681.61        681.61       12.51
 Bill Me Later                        Unsecured      1,250.00            NA               NA            0.00        0.00
 Capital Recovery Systems             Unsecured         133.00        160.49           160.49        160.49         2.94
 CCI Contract Callers, Inc            Unsecured      1,500.00            NA               NA            0.00        0.00
 Cook County Treasurer                Secured             0.00           NA               NA            0.00        0.00
 Equifax                              Unsecured         220.00           NA               NA            0.00        0.00
 Grant & Weber Inc                    Unsecured         447.00           NA               NA            0.00        0.00
 Health Lab                           Unsecured         200.00           NA               NA            0.00        0.00
 Illinois Dept of Revenue 0414        Priority          947.00        837.87           837.87        837.87       56.29
 Illinois Dept of Revenue 0414        Priority            0.00        670.00           670.00        670.00         1.67
 Illinois Dept of Revenue 0414        Unsecured           0.00        112.70           112.70        112.70         1.91
 Internal Revenue Service             Unsecured           0.00         72.92            72.92          72.92        1.37
 Internal Revenue Service             Priority       1,720.00       1,567.87         1,567.87      1,567.87      100.80
 MBB                                  Unsecured          79.00           NA               NA            0.00        0.00
 MCSI                                 Unsecured         350.00           NA               NA            0.00        0.00
 Medical Recovery Specialists         Unsecured         460.00           NA               NA            0.00        0.00
 Merchants Credit Guide               Unsecured         138.00           NA               NA            0.00        0.00
 Merchants Credit Guide               Unsecured         155.00           NA               NA            0.00        0.00
 Merchants Credit Guide               Unsecured         337.00           NA               NA            0.00        0.00
 Merrick Bank                         Unsecured      1,162.00       1,093.56         1,093.56      1,093.56       20.08
 Portfolio Recovery Associates        Unsecured      1,380.00       1,380.79         1,380.79      1,380.79       25.34
 Portfolio Recovery Associates        Unsecured         498.00        588.87           588.87        588.87       10.84
 Portfolio Recovery Associates        Unsecured      1,028.00       1,016.36         1,016.36      1,016.36       18.67
 Portfolio Recovery Associates        Unsecured         662.00        737.61           737.61        737.61       13.55
 Quantum3 Group                       Unsecured      1,845.00       2,251.06         2,251.06      2,251.06       41.35
 Quantum3 Group                       Unsecured         894.00      1,044.54         1,044.54      1,044.54       19.18
 Quantum3 Group                       Unsecured         366.00        524.88           524.88        524.88         9.64
 Quantum3 Group                       Unsecured         505.00        686.40           686.40        686.40       12.63
 Quantum3 Group                       Unsecured      1,354.00       1,637.15         1,637.15      1,637.15       30.06



UST Form 101-13-FR-S (9/1/2009)
Case 14-34346               Doc 30   Filed 03/25/19    Entered 03/25/19 16:30:01                Desc          Page 3
                                                      of 4



 Scheduled Creditors:
 Creditor                                          Claim           Claim         Claim        Principal        Int.
 Name                                    Class   Scheduled        Asserted      Allowed         Paid           Paid
 Resurgent Capital Services          Unsecured      1,058.00         1,020.80      1,020.80      1,020.80        18.74
 Resurgent Capital Services          Unsecured         428.00          411.73        411.73        411.73          7.55
 Springleaf Financial Services       Secured        8,192.72         8,192.72      8,192.72      7,176.27       414.00
 Webbank/Gettington                  Unsecured         690.00             NA            NA            0.00         0.00


 Summary of Disbursements to Creditors:
                                                                   Claim            Principal                Interest
                                                                 Allowed                Paid                    Paid
 Secured Payments:
       Mortgage Ongoing                                          $0.00                $0.00                  $0.00
       Mortgage Arrearage                                        $0.00                $0.00                  $0.00
       Debt Secured by Vehicle                              $31,784.90           $30,768.45              $2,252.60
       All Other Secured                                         $0.00                $0.00                  $0.00
 TOTAL SECURED:                                             $31,784.90           $30,768.45              $2,252.60

 Priority Unsecured Payments:
        Domestic Support Arrearage                                  $0.00              $0.00                   $0.00
        Domestic Support Ongoing                                    $0.00              $0.00                   $0.00
        All Other Priority                                      $3,075.74          $3,075.74                 $158.76
 TOTAL PRIORITY:                                                $3,075.74          $3,075.74                 $158.76

 GENERAL UNSECURED PAYMENTS:                                $13,781.47           $13,781.47                  $252.43


 Disbursements:

           Expenses of Administration                               $6,301.20
           Disbursements to Creditors                              $50,289.45

 TOTAL DISBURSEMENTS :                                                                              $56,590.65




UST Form 101-13-FR-S (9/1/2009)
Case 14-34346        Doc 30      Filed 03/25/19     Entered 03/25/19 16:30:01            Desc      Page 4
                                                   of 4




        12) The trustee certifies that, pursuant to Federal Rule of Bankruptcy Procedure 5009,
the estate has been fully administered, the foregoing summary is true and complete, and all
administrative matters for which the trustee is responsible have been completed . The trustee
requests a final decree be entered that discharges the trustee and grants such other relief as may
be just and proper.

Dated: 03/25/2019                             By:/s/ Marilyn O. Marshall
                                                                     Trustee

STATEMENT: This Unified Form is associated with an open bankruptcy case, therefore, Paperwork Reduction
Act exemption 5 C.F.R. § 1320.4(a)(2) applies.




UST Form 101-13-FR-S (9/1/2009)
